Citation Nr: 0945756	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  04-41 672A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.	Entitlement to service 
connection for prostate cancer.

2.	Entitlement to service 
connection for depression.

3.	Entitlement to service 
connection for an eye disorder.

4.	Entitlement to a total 
disability rating based on individual unemployability due to 
service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty for more than 20 years, 
retiring in October 1981.         

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) and Insurance 
Center in Philadelphia, Pennsylvania. A hearing was held 
before a Decision Review Officer (DRO) in December 2005, and 
a transcript of the proceeding is on file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Board is remanding the appeal to afford the Veteran an 
opportunity for a hearing in this matter before a Veterans 
Law Judge.

On his December 2004 VA Form 9 (Substantive Appeal) the 
Veteran had requested a DRO hearing with regard to the 
present claims on appeal. In December 2005,              this 
DRO hearing was held. 

The Veteran then perfected an appeal of the additional claim 
for entitlement to service connection for a respiratory 
condition due to involvement in Project SHAD. Through his 
October 2006 VA Form 9 he requested a hearing at the RO 
before a Veterans Law Judge of the Board (i.e., a Travel 
Board hearing). The next month he amended this request to one 
for a Board videoconference hearing. 

In a March 2009 rating decision, the RO granted service 
connection for interstitial lung disease secondary to 
asbestos exposure. This was considered a full grant of the 
benefits sought as to a claimed respiratory condition. 
Following this favorable decision, however, the Veteran did 
not withdraw his request for a Board videoconference hearing. 
Nor has he ever indicated that the scope of his hearing 
testimony was to be limited to a claimed respiratory 
condition. Rather, the Veteran may continue to address any 
claim presently on appeal through the hearing sought. Hence, 
a remand is necessary to provide a Board videoconference 
hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference 
hearing before a Veterans Law Judge at the 
earliest opportunity, and notify him of 
the date, time and location of this 
hearing. Place a copy of this letter in 
the claims file. If, for whatever reason, 
he changes his mind and withdraws his 
request for this hearing or does not 
appear for it on the date scheduled, also 
document this in the claims file. 

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).


	(CONTINUED ON NEXT PAGE)



These claims must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).









_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


